Citation Nr: 0105995	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-25 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether an October 1963 rating decision was clearly and 
unmistakably erroneous in failing to grant a rating in excess 
of 10 percent for ileocolostomy, residual resection of the 
terminal ileum and cecum with residual ileocolitis.

2.  Entitlement to an increased rating for Crohn's disease, 
status-post bowel resections and rectal fistula, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1999 decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

(The issue of an increased rating for the veteran's service-
connected Crohn's disease will be addressed in the remand 
that follows this decision.)


FINDING OF FACT

There was a tenable basis in the record for the RO to assign 
a 10 percent rating in October 1963 for ileocolostomy, 
residuals of a resection of the terminal ileum and cecum with 
ileocolitis.


CONCLUSION OF LAW

A increased disability evaluation for ileocolostomy, 
residuals of a resection of the terminal ileum and cecum with 
residual ileocolitis, based on CUE in an October 1963 rating 
decision, is not warranted.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.105 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative assert that the RO, in its 
October 1963 decision, committed CUE when it assigned a 10 
percent disability rating for the veteran's service-connected 
ileocolostomy, residuals of a resection of the terminal ileum 
and cecum with residual ileocolitis under Diagnostic Code 
7319 (irritable colon syndrome).  It is maintained that the 
RO should have assigned a 20 percent rating under Diagnostic 
Code 7328 (resection of the small intestine).  

The law provides that a prior final rating action will be 
revised only on the basis of CUE.  38 C.F.R. § 3.105(a) 
(2000).  Such error exists only where it appears 
"undebatably" that "[e]ither the correct facts, as they were 
known at the time, were not before the adjudicator or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 
313 (1992).  A determination that there was CUE must be based 
on the record and the law that existed at the time of the 
prior unappealed rating decision.  Russell v. Principi, 
3 Vet. App. at 314.  Additionally, CUE is the kind of error 
of fact or law that, when called to the attention of later 
reviewers, compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 
43 (1993).  

As stated above, the veteran contends that the RO, in its 
October 1963 decision, committed CUE when it assigned a 10 
percent disability rating for his service-connected 
ileocolostomy, residuals of a resection of the terminal ileum 
and cecum with residual ileocolitis under Diagnostic Code 
7319.  Schedule for Rating Disabilities, 1957 loose leaf ed., 
The Digestive System, p. 91-2R, Diagnostic Code 7319 (as 
amended November 1, 1962).  Specifically, the veteran's 
representative alleges that the RO, in the October 1963 
decision, should have evaluated the veteran's disability as 
20 percent disabling under Diagnostic Code 7328.  Schedule 
for Rating Disabilities, 1957 loose leaf ed., The Digestive 
System, p. 92-3R, Diagnostic Code 7328 (as amended March 1, 
1963).  

In October 1963, Diagnostic Code 7319 provided that mild 
irritable colon syndrome, disturbances of bowel function with 
occasional episodes of abdominal distress, was rated as 
noncompensably disabling.  A 10 percent rating was assignable 
when the disease was moderate, frequent episodes of bowel 
disturbance with abdominal distress.  Severe disability, 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress, was rated as 30 percent 
disabling.  Schedule for Rating Disabilities, 1957 loose leaf 
ed., The Digestive System, p. 91-2R, Diagnostic Code 7319 (as 
amended November 1, 1962).

Diagnostic Code 7328 provided that resection of the small 
intestine, symptomatic with diarrhea, anemia, and inability 
to gain weight was rated as 20 percent disabling; with 
definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss was rated 
as 40 percent disabling; and marked interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including material weight loss was ratable as 60 percent 
disabling.  Schedule for Rating Disabilities, 1957 loose leaf 
ed., The Digestive System, p. 92-3R, Diagnostic Code 7328 (as 
amended March 1, 1963).

Initially, the Board notes that the evidence contained in the 
record on appeal at the time of the October 1963 decision 
included the veteran's service medical records and a 
September 1963 VA examination report. 

As to the service medical records, his first two 
examinations, dated in August 1961 (enlistment examination) 
and November 1961 (a partial copy of an active duty for 
training examination), were negative for complaints and/or a 
diagnosis of a disease of the digestive system.  In August 
1961, the veteran's weight was 122 pounds.

Thereafter, an August 1962 active duty entry examination 
revealed that the veteran had mild colitis with no diarrhea 
and no specific medication.  It was also reported that the 
veteran had lost 15 pounds over the previous five months and 
was under treatment for colitis by a family physician.  His 
weight was 117 pounds.  It was opined that he was physically 
qualified for active duty.

Service medical records show that, in October 1962, the 
veteran reported to sick call seeking medication renewal.  At 
that time, he reported a history, since March 1962, of loose 
and bloody stools, ten to fifteen times a day, along with 
nocturnal diarrhea.  The veteran reported that he had been 
diagnosed with ulcerative colitis and placed on medication 
that controlled his adverse symptoms.  He was admitted to the 
hospital at Quonset Point, Rhode Island.  The admitting 
diagnosis was ulcerative colitis.  While hospitalization at 
Quonset Point, from October 1962 to November 1962, he 
underwent a barium enema and sigmoidoscopy.  Thereafter, the 
diagnosis was changed to regional ileitis.  On November 21, 
1962, the veteran was transferred to the Naval Hospital at 
Newport, Rhode Island, because it was suspected that he had 
developed a right lower quadrant abscess.

The veteran was hospitalized from November 21, 1962, to 
February 14, 1963.  A February 1963 medical board report 
noted that, while hospitalized, the veteran had been 
initially treated conservatively with bed rest, a low residue 
diet, and Sulfasuxidine.  However, in late November 1962, the 
veteran became anorexic, his temperature became elevated, and 
x-rays disclosed an adynamic ileus.  In early December l962, 
a laparotomy was performed and it disclosed regional 
enteritis of the terminal 15 centimeters of the ileum and the 
entire cecum.  The mid-ileum, the terminal ileum, and the 
cecum were resected.  An ileo-ascending colostomy and 
ileostomy were also performed.  It was noted that the veteran 
had weighed 126 pounds on hospitalization and weighed 133 
pounds upon his discharge.  The separation diagnosis was 
regional ileitis.  The veteran was discharged to limited duty 
in accordance with a February 1963 medical board 
recommendation.

In April 1963, the veteran was again hospitalized after 
complaints of loose and frequent bloody bowel movements and 
an examination disclosed abdominal tenderness.  The diagnosis 
was regional ileitis with secondary infection.  In May 1963, 
the medical evaluation board noted that, when first 
hospitalized, the veteran weighed 136 pounds and his weight 
fluctuated between 130 and 136 pounds while hospitalized.  It 
was also noted that, while hospitalized, the veteran had 
spiking temperatures as high as 103 degrees.  It was reported 
that the veteran had had four to six loose stools a day.  
However, with medication, this number decreased to one or two 
loose stools a day.  The diagnoses were regional ileitis and 
irritable colon syndrome.  The veteran was discharged from 
the hospital in June 1963 and separated from military service 
in July 1963.

At a September 1963 VA examination, the veteran complained of 
cramping pain in the upper abdomen.  He also reported that 
his appetite was fine and that he had no loss of weight, 
nausea, or vomiting.  He reported that he had felt fairly 
well since his in-service surgery, had normal bowel 
movements, and averaged one bowel movement a day.  On 
examination, the veteran weighed 140 pounds and abdominal 
examination disclosed neither masses nor adhesions.  
Proctoscopy examination revealed mild granulosity and 
congested mucosa throughout.  Gastrointestinal and small 
bowel series showed the ilium to be shortened and implanted 
unconventionally into the cecum as well as coarse mucosa of 
the terminal segment of the ileum.  The diagnosis was 
ileocolostomy, residuals of a resection of the terminal ilium 
and cecum and residual mild ileocolitis.

Based on a review the evidence of record, the Board finds 
that VA did not commit CUE with respect to the application of 
Diagnostic Code 7319 in its October 1963 decision.  See 
Schedule for Rating Disabilities, 1957 loose leaf ed., The 
Digestive System, p. 91-2R, Diagnostic Code 7319 (as amended 
November 1, 1962).  This rating code specifically relates to 
the adverse symptomatology then complained of by the veteran-
-abdominal cramping.  Therefore, when the RO granted service 
connection for ileocolostomy, residuals of a resection of the 
terminal ileum and cecum with residual ileocolitis, it chose 
a Diagnostic Code that fit the type of symptoms experienced 
by the veteran.  This Diagnostic Code refers to the type of 
problems as noted in the veteran's service medical records--
abdominal pain and bowel disturbances.  It also relates to 
the September 1963 VA examiner's report of abdominal 
distress, the only symptom complained of by the veteran.  

While it might be argued that, because the veteran had 
undergone a bowel resection, a rating under any Diagnostic 
Code other than Diagnostic Code 7328, which specifically 
provided for resection, would have been inappropriate, the 
Board finds that any error on the part of VA was not CUE.  As 
noted above, the evidence available in October 1963 showed 
that the only adverse symptomatology consisted of abdominal 
cramping.  In fact, at the September 1963 VA examination, the 
veteran acknowledged having a single and normal bowel 
movement each day and denied weight loss, nausea, or 
vomiting,.  His weight was 140 pounds, higher than it had 
been in service.  Additionally, the veteran also reported 
that he had felt fairly well since his in-service surgery.  
Consequently, it does not appear that there was any 
suggestion that the veteran was anemic or experienced an 
inability to gain weight, requirements for an award of 20 
percent under Diagnostic Code 7328.  Therefore, the Board 
finds that VA's assessment of the veteran's disability was a 
tenable one and cannot be said to constitute an error about 
which reasonable minds could not differ.  In short, the Board 
concludes that the October 1963 rating decision constituted a 
reasonable exercise of rating judgment under the law as it 
then existed, especially in light of the evidence suggesting 
no problems of the kind required for a rating higher than 10 
percent.  That judgment will not be disturbed now by finding 
CUE where none exists.


ORDER

A disability evaluation in excess of 10 percent for 
ileocolostomy, residuals of a resection of the terminal ileum 
and cecum with residual ileocolitis based on CUE in an 
October 1963 rating decision is denied. 


REMAND

Turning to the issue of an increased rating for Crohn's 
disease, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, a 
remand is required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  This should include among other things, 
obtaining and associating with the record all medical records 
of the veteran held by Andrew Marshall, M.D.  Specifically, 
the Board notes that the veteran, at his November 1998 VA 
examination, reported that Dr. Marshall would be sending VA a 
report regarding his care of the veteran.  The RO, in March 
1999, received a short note from Dr. Marshall stating that 
the veteran had Crohn's disease and had recently suffered an 
acute exacerbation requiring continual medical treatment.  
However, copies of Dr. Marshall's treatment records were 
neither requested by the RO nor forwarded by Dr. Marshall.  
Therefore, on remand, copies of these records need to be 
obtained and associated with the claims file.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 
1 Vet. App. 90 (1990).

VA's duty to assist also requires that the veteran be 
afforded another VA examination.  While the record shows the 
veteran was last examined by VA in November 1998, the results 
of that examination are insufficient to allow the Board to 
rate the current severity of the veteran's service-connected 
disability under the relevant rating criteria.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7323 (ulcerative colitis) (2000).  
Specifically, the November 1998 VA examiner reported that the 
veteran was first diagnosed with Crohn's disease in 1990, had 
a history of two resections, and recently developed a rectal 
fistula.  It was also reported that he had frequent daily 
movements of diarrhea, had a little drainage, and changed a 
pad approximately six to eight times a day.  However, the 
examiner neither obtained a history as to the frequency of 
colitis-like attacks nor provided an opinion as to the 
veteran's overall health including whether he experienced 
only fair health in between attacks, malnutrition, anemia, 
and/or a liver abscess.  Id.  Neither did the examiner report 
on the veteran's weight history, or his voiding 
symptomatology.  

This issue is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Such development 
should include, but is not limited to, 
obtaining and associating with the 
record all treatment records held by Dr. 
Marshall.

2.  The veteran should be scheduled for 
an examination to determine the extent of 
his service-connected disability.  The 
examiner should review the entire claims 
folder and provide an opinion as to all 
symptoms attributable to the service-
connected Crohn's disease, status-post 
bowel resections, and rectal fistula.  
Specifically, a detailed history of the 
veteran's adverse symptomatology due to 
his service-connected disability, 
including any weight fluctuations, 
colitis-like attacks, and frequency and 
extent of voiding problems should be 
provided.  The examiner should also 
provide an opinion as to whether the 
service-connected disability is 
manifested by adverse symptomatology that 
equates to ulcerated colitis with severe 
disability or pronounced disability, 
taking into account the veteran's overall 
health including whether he experiences 
only fair health between attacks, 
malnutrition, anemia, and/or a liver 
abscess.  See Diagnostic Code 7323.  All 
findings and opinions should be set forth 
in detail and reconciled with all other 
opinions of record.

3.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  The RO should also 
ensure compliance with the Veterans 
Claims Assistance Act of 2000.

4.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action.  If the benefit 
sought remains denied, a supplemental 
statement of the case (SSOC) should be 
issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of the remanded issue.

This issue must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

